Affirmed and Memorandum Opinion filed March 8, 2012.




                                          In The

                          Fourteenth Court of Appeals
                                 ___________________

                                  NO. 14-11-00100-CV
                                 ___________________

                      CHARLES ANTHONY ALLEN, Appellant

                                            V.

             JOHN GIDDENS AND BETTY WILLIAMS, Appellees


                        On Appeal from the 12th District Court
                               Grimes County, Texas
                            Trial Court Cause No. 31618


                        MEMORANDUM                   OPINION

       Appellant Charles Anthony Allen appeals the dismissal of his suit under Chapter 14
of the Texas Civil Practice and Remedies Code. See Tex. Civ. Prac. & Rem. Code §§
14.001-.014. We affirm.

       Allen, an inmate confined at the Texas Department of Criminal Justice (TDCJ),
filed suit pro se and in forma pauperis, for loss of property that occurred when his housing
was searched. Allen requested a declaratory judgment and replacement costs of the
missing property. Appellees answered Allen's petition and then moved to dismiss for
failure to comply with Chapter 14 of the Texas Civil Practice and Remedies Code. The
trial court dismissed Allen's suit without prejudice and Allen brought this appeal.
       Chapter 14 of the Texas Civil Practice and Remedies Code governs inmate
litigation. See Tex. Civ. Prac. & Rem. Code §§ 14.001—.014. We review a trial court's
Chapter 14 dismissal of an inmate's claims under an abuse-of-discretion standard.
Retzlaff v. Tex. Dep’t of Crim. Justice, 94 S.W.3d 650, 654 (Tex. App.—Houston [14th
Dist.] 2002, pet. denied). A trial court has broad discretion to dismiss an inmate's suit if it
finds that the claim asserted is frivolous or malicious. Martinez v. Thaler, 931 S.W.2d 45,
46 (Tex. App.—Houston [14th Dist.] 1996, writ denied). A trial court abuses this broad
discretion if it acts arbitrarily, capriciously, or without reference to any guiding rules or
principles. Id.

       Chapter 14 imposes several procedural requirements before an inmate may bring a
lawsuit without paying filing fees. See Tex. Civ. Prac. & Rem. Code §§ 14.002(a),
14.004, 14.005. A failure to fulfill these procedural requirements will result in dismissal
of the inmate's suit. See Lilly v. Northrep, 100 S.W.3d 335, 336 (Tex. App.—San Antonio
2002, pet. denied).

       One such procedural requirement is that the inmate must properly exhaust his
administrative remedies by completing the internal TDCJ grievance process before filing a
lawsuit. Tex. Civ. Prac. & Rem. Code § 14.005; Leachman v. Dretke, 261 S.W.3d 297,
304 (Tex. App.—Fort Worth 2008, no pet.). The trial court must dismiss the suit if the
inmate's claim is subject to the grievance system and “the inmate fails to file the claim
before the 31st day after the date the inmate receives the written decision from the
grievance system.” Tex. Civ. Prac. & Rem.Code § 14.005(b).

       The Texas Government Code provides an administrative remedy to compensate
inmates for property lost or damaged by prison officials. See Tex. Gov’t Code §§
501.007—.008. Allen was required to exhaust his remedies through the grievance process
before he could seek judicial review. See Tex. Civ. Prac. & Rem. Code § 14.005(a); Tex.
Gov’t Code Ann. § 501.008(d) (providing that an inmate may not file a claim in state court
until the inmate has received a written decision issued by the highest authority provided for
                                              2
in the grievance system, or the 180th day after the grievance is filed if no decision is
received)]. A claim has no arguable basis in law if the inmate has failed to exhaust his
administrative remedies. Retzlaff , 94 S.W.3d at 653.

       Section 14.005 provides that an inmate who files suit on a claim subject to the
grievance system must file an affidavit or unsworn declaration stating the date that the
grievance was filed and the date the written decision was received by the inmate. Tex.
Civ. Prac. & Rem.Code § 14.005(a). In addition, the inmate must provide a copy of the
written grievance decision. Id. These requirements are necessary to establish that the
inmate has exhausted his administrative remedies and filed his claim within the requisite
time period. See Garrett v. Borden, 283 S.W.3d 852, 853 (Tex. 2009). If an inmate does
not strictly comply with subsection 14.005(a), a trial court does not abuse its discretion in
dismissing the claim. See Hamilton v. Williams, 298 S.W.3d 334, 340 (Tex. App.—Fort
Worth 2009, pet. denied) (holding appellate court may affirm dismissal for failure to
exhaust administrative remedies).

       In this case, the record reflects Allen filed a Step 1 grievance on June 22, 2009, and
a decision is dated July 24, 2009. Allen filed a Step 2 grievance on August 17, 2009. The
decision is dated September 25, 2009. The record does not contain an affidavit filed by
Allen stating the date he received the decision on his grievance. Allen filed suit on
November 30, 2009. Because the record does not reflect suit was filed before the 31st day
after the date Allen received the written decision from the grievance system, it will not
support a finding that the trial court abused its discretion in dismissing Allen's suit. See
Tex. Civ. Prac. & Rem. Code § 14.005(b).

        Accordingly, Allen's issues are overruled and the judgment of the trial court is
affirmed.

                                      PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.
                                             3